PER CURIAM:
This claim was admitted in the Answer and submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $1,144.00 for mileage expense incurred while teaching a course at a community college of Marshall University, a facility of the respondent. The travel expense vouchers for the mileage expense were not processed for payment in the proper fiscal year; therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and states that there were sufficient funds expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount of $1,144.00.
Award of $1,144.00.